 1    Stephen D. Finestone (125675)
      Ryan A. Witthans (301432)
 2    FINESTONE HAYES LLP
      456 Montgomery Street, Floor 20
 3    San Francisco, CA 94104
      Tel.: (415) 421-2624
 4    Fax: (415) 398-2820
      Email: sfinestone@fhlawllp.com
 5    Email: rwitthans@fhlawllp.com

 6    Attorneys for Evander Frank Kane,
      Debtor and Defendant.
 7

 8                         UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11
        In re                                         Case No. 21-50028-SLJ
12                                                    Chapter 7
        EVANDER FRANK KANE,
13
                      Debtor.
14
        HOPE PARKER,                                  Adv. Proc. No. 21-5008
15

16                    Plaintiff,                      NOTICE OF HEARING ON MOTION
                                                      TO DISMISS ADVERSARY
17              v.                                    COMPLAINT

18      EVANDER FRANK KANE,                           Hearing:
                                                      Date: June 15, 2021
19                                                    Time: 1:30 p.m. Pacific Prevailing Time
                      Debtor and Defendant.
                                                      Place: Tele/Videoconference
20

21                                                    Remote appearances only.

22                                                    Please check www.canb.uscourts.gov for
                                                      information regarding the Court’s operations
23                                                    due to the COVID-19 pandemic.
24

25

26

27

28

      NOTICE OF HEARING                                                                              1

     Case: 21-05008    Doc# 5      Filed: 05/03/21   Entered: 05/03/21 19:38:43    Page 1 of 2
 1           PLEASE TAKE NOTICE that a hearing is set at the above captioned date, time, and

 2    place on the Motion to Dismiss Adversary Complaint (the “Motion”) filed by Evander Frank

 3    Kane (“Kane”) on May 3, 2021. By way of his Motion, Kane seeks dismissal of the adversary

 4    complaint (the “Complaint”) filed by Hope Parker (“Parker”) on April 1, 2021, pursuant to Civil

 5    Rule 12(b)(6), as incorporated by Bankruptcy Rule 7012, for failure to state a claim upon which

 6    relief can be granted.

 7           The Motion is supported by the concurrently filed memorandum of points and authorities,

 8    request for judicial notice, and this notice of hearing; the file in the above-captioned adversary

 9    proceeding and in the underlying bankruptcy case; and any argument that may be presented at

10    hearing.

11           PLEASE TAKE FURTHER NOTICE that, pursuant to applicable local rules, any

12    opposition shall be filed and served fourteen days prior to the hearing, with any reply due seven

13    days prior to the hearing.

14           PLEASE TAKE FURTHER NOTICE that the hearing will not be conducted in the

15    presiding judge’s courtroom but instead will be conducted by telephone or video. All interested

16    parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information

17    about court operations during the COVID-19 pandemic. The Bankruptcy Court’s website

18    provides information regarding how to arrange a telephonic or video appearance. If you have any

19    questions regarding how to appear at a court hearing, you may contact the Bankruptcy Court by

20    calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.

21

22     Dated May 3, 2021                                 FINESTONE HAYES LLP

23
                                                         /s/ Stephen D. Finestone
24                                                       Stephen D. Finestone
                                                         Attorneys for Evander Frank Kane,
25                                                       Debtor and Defendant.
26

27

28

      NOTICE OF HEARING                                                                                    2

     Case: 21-05008     Doc# 5     Filed: 05/03/21     Entered: 05/03/21 19:38:43         Page 2 of 2
